Exhibit 10.4
 
THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS SECURITY HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
UNDER THE SECURITIES LAWS OF APPLICABLE STATES. THESE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, PURSUANT
TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY
BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO THE EFFECT THAT
ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.
 
$250,000
Redondo Beach, California
 
May 30, 2014

 
SECURED CONVERTIBLE PROMISSORY NOTE
 
FOR VALUE RECEIVED, the undersigned, SARA CREEK GOLD CORP., a Nevada corporation
(the “Company”), promises to pay to Oceanside Strategies (“Holder”), at
Georgetown, Grand Cayman, or at such other location as is designated by Holder
in writing hereunder, the sum of $250,000, bearing simple interest on the unpaid
principal balance of this Note, from the date of this Note until this Note is
paid in full, at the rate of 12% per annum. Interest shall accrue until the Due
Date (as defined below). All principal and accrued but unpaid interest will be
due and payable on November 30, 2014 (the “Due Date”). All payments shall be
made in lawful money of the United States, without offset, deduction, or
counterclaim of any kind.
 
1.             Prepayment. This Note may be prepaid, in whole or in part, by the
Company at any time without penalty or premium.
 
2.             Events of Default. Any of the following events shall constitute
an “Event of Default” under this Note:
 
(a)           Failure to Pay. The Company fails to pay all amounts owed on the
Due Date as required under the terms of this Note.
 
(b)           Voluntary Bankruptcy or Insolvency Proceedings. The Company
(i) applies for or consents to the appointment of a receiver, trustee,
liquidator or custodian of itself or of all or a substantial part of its
property, (ii) is unable, or admit in writing its inability, to pay its debts
generally as they come due, (iii) makes a general assignment for the benefit of
its creditors, (iv) is dissolved or liquidated in full or in part, (v) commences
a voluntary case or other proceeding seeking liquidation, reorganization or
other relief with respect to itself or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect or consent to any
such relief or to the appointment of or taking possession of its property by any
official in an involuntary case or other proceeding commenced against it, or
(vi) takes any action for the purpose of effecting any of the foregoing, and an
order for relief entered or the proceeding is not dismissed, discharged or
stayed within 45 days of commencement.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for
the appointment of a receiver, trustee, liquidator or custodian of the Company
or all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect are commenced, and an order for
relief entered or the proceeding is not dismissed, discharged or stayed within
45 days of commencement.
 
(d)           Breach. Any material breach by the Company of this Note.
 
3.             Acceleration. If an Event of Default (other than an Event of
Default specified in Section 2(b) or (c)) with respect to the Company occurs and
is continuing, then Holder may declare the outstanding principal and accrued
interest on this Note and all other payments payable hereunder to be forthwith
due and payable immediately, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Company, to
the fullest extent permitted by applicable law. If an Event of Default specified
in Section 2(b) or (c) occurs and continues, then the outstanding principal and
accrued interest on this Note and all other payments payable hereunder shall
become and be immediately due and payable without any declaration or other act
on the part of Holder. Holder by notice to the Company may rescind an
acceleration and its consequences if the rescission would not conflict with any
judgment or decree and if all existing Events of Default have been cured or
waived. No rescission shall affect any subsequent default or impair any right
thereto.
 
4.             Use of Proceeds. The Company shall use the proceeds of this Note
to allow its subsidiary, Tapia Holdings, LLC, to advance funds to TEG Oil & Gas
USA, Inc., a Colorado corporation (“TEG”), pursuant to a Secured Subordinated
Note due July 18, 2014 secured by a second priority security interest in all of
TEG’s personal property assets (the “Deposit”). If, at any time, the Deposit is
repaid to the Company, the Company shall immediately use the proceeds of that
repayment to prepay this Note.
 
5.             Conversion of Note. This Note is convertible into units
consisting of shares of Common Stock and Warrants to purchase Common Stock of
the Company (“Conversion Units”) upon the terms and conditions set forth below.
 
(a)           Voluntary Conversion. All or any portion of the then outstanding
principal and accrued interest under this Note may be converted, at any time at
the option of Holder, into a number of Conversion Units computed by dividing
that amount by $0.10 (as appropriately adjusted for any stock splits, stock
combinations or similar events, the “Conversion Rate”) to arrive at the number
of shares of Common Stock to be issued, and for each share of Common Stock
received, Holder shall also receive a Warrant to purchase one-half (1/2) share
of Common Stock for an exercise price of $0.25 per share.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(b)           Conversion Procedure. Before Holder is entitled to receive
certificate for Conversion Units, or any other instruments in connection with a
conversion hereunder, Holder shall surrender the original of this Note, duly
endorsed, at the principal office of the Company. At its expense, the Company
shall, as soon as practicable thereafter, issue and deliver to Holder at the
principal office certificates for the number of Conversion Units to which Holder
is entitled upon conversion (bearing any legends that are required by the terms
of the conversion and applicable state and federal securities law in the opinion
of counsel to the Company), together with any other securities and property to
which Holder is entitled upon conversion under the terms of this Note and, if
the conversion is for less than all of the then outstanding balance of principal
and interest on this Note, a replacement Note of like tenor in the proper
denomination.
 
(c)           No Fractional Shares. No fractional shares shall be issued upon
conversion of this Note. In lieu of the Company issuing any fractional shares to
Holder upon the conversion of this Note, the Company shall pay to Holder an
amount in cash equal to the product obtained by multiplying the Conversion Rate
applied to effect the conversion by the fraction of a share not issued pursuant
to the previous sentence. Upon conversion of all principal of and accrued
interest on this Note and/or payment of all principal and accrued interest, the
Company shall be forever released from all its obligations and liabilities under
this Note.
 
(d)           Reservation of Stock Issuable Upon Conversion and Upon Exercise.
The Company shall at all times reserve and keep available out of its authorized
but unissued shares solely for the purpose of effecting the conversion of the
Note such number of its shares of Common Stock as shall from time to time be
sufficient to effect the conversion of the Note and the exercise of the Warrants
issued upon conversion of this Note; and if at any time the number of authorized
but unissued shares of Common Stock is not sufficient to effect the conversion
of this Note and the exercise of the Warrants, then, in addition to any other
remedies available to Holder, the Company will use its best efforts to take
whatever corporate action is, in the opinion of its counsel, be necessary to
increase its authorized but unissued shares of Common Stock to a number of
shares of Common Stock sufficient for those purposes.
 
6.             Security Interest. The Company hereby grants to Holder a security
interest in and to all of its right, title and interest in and to the following,
wherever located, whether now existing or hereafter from time to time arising or
acquired:
 
(a)           all fixtures and personal property of every kind and nature
including all accounts, goods (including inventory and equipment), documents
(including, if applicable, electronic documents), instruments, promissory notes,
chattel paper (whether tangible or electronic), letters of credit,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), securities and all other investment property, general intangibles
(including all payment intangibles), money, deposit accounts, and any other
contract rights or rights to the payment of money; and
 
(b)           all proceeds and products of each of the foregoing, all books and
records relating to the foregoing, all supporting obligations related thereto,
and all accessions to, substitutions and replacements for, and rents, profits
and products of, each of the foregoing, and any and all proceeds of any
insurance, indemnity, warranty or guaranty payable to the Company from time to
time with respect to any of the foregoing.
 
 
-3-

--------------------------------------------------------------------------------

 
 
7.             Attorneys’ Fees. If any action is instituted on this Note, the
successful or prevailing party or parties shall be entitled to recover
reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which the party or parties may be
entitled. Diligence, demand, presentment, notice of dishonor, and protest are
waived by the Company, and any and all makers, sureties, guarantors, and
endorsers of this Note, and their successors and assigns. Time is of the essence
for every obligation under this Note.
 
8.             Usury. It is the express intent of the Company and Holder that
the payment of all or any portion of the outstanding principal amount of and
accrued interest under this Note be exempt from the application of any
applicable usury or similar laws under any state, federal or foreign
jurisdiction. The Company hereby irrevocably waives, to the fullest extent
permitted by law, any objection or defense which the Company may now or
hereafter have to the payment when due of any and all Note principal or accrued
interest arising out of or relating to a claim of usury or similar laws and the
Company hereby agrees that neither it nor any of its affiliates shall in the
future bring, commence, maintain, prosecute or voluntarily aid in any action at
law, proceeding in equity or other legal proceeding against Holder based on a
claim that the Company’s payment obligations under this Note violate the usury
or similar laws of any state, federal or foreign jurisdiction. Notwithstanding
the foregoing, if any interest paid on this Note is deemed to be in excess of
the then legal maximum rate, that portion of the interest payment representing
an amount in excess of the then legal maximum rate shall be deemed a payment of
principal and applied against the principal of this Note.
 
9.             Unconditional Obligation; Waivers.
 
(a)           No forbearance, indulgence, delay or failure to exercise any right
or remedy with respect to this Note shall operate as a waiver, nor as an
acquiescence in any default, nor shall any single or partial exercise of any
right or remedy preclude any other or further exercise thereof.
 
(b)           The Company hereby expressly waives demand and presentment for
payment, notice of nonpayment, notice of dishonor, protest, notice of protest,
bringing of suit, and diligence in taking any action to collect amounts called
for hereunder, and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereon, regardless of and without any notice,
diligence, act or omission with respect to the collection of any amount called
for hereunder or in connection with any right at any and all times which Holder
had or is existing hereunder.
 
10.           Notices. All notices and other communications provided for
hereunder shall be in writing and delivered, mailed or transmitted by any
standard form of electronic communication. Notices and other communications to
the Company shall be directed to it at 326 S. Pacific Coast Highway, Suite 102,
Redondo Beach, California 90277, attention: Darren Katic, President,
dkatic@hawkerenergyllc.com; and notices and other communications to Holder shall
be directed to it at its address at __________________________________,
_______@_______.com; or, as to each party, at such other address as shall be
designated by that party in a written notice to the other party pursuant hereto.
Any notice or other communication shall be deemed to have been duly given (a)
when sent by Federal Express or other overnight delivery service of recognized
standing, on the business day following deposit with that service; (b) when
mailed by registered or certified mail, first class postage prepaid and
addressed as aforesaid through the United States Postal Service, upon receipt;
(c) when delivered by hand, upon delivery; and (d) when e-mailed, upon
confirmation of receipt. Any party may by notice so given change its address for
future notice hereunder.
 
 
-4-

--------------------------------------------------------------------------------

 
 
11.           Payment. Payment shall be made in lawful tender of the United
States.
 
12.           No Third Party Rights. Nothing expressed in or to be implied from
this Note is intended to give, or shall be construed to give, any person, other
than the parties hereto and their permitted successors and assigns, any benefit
or legal or equitable right, remedy or claim under or by virtue of this Note.
 
13.           Replacement of Note. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note (or any security issued on conversion of this Note), the Company will
issue a replacement instrument, at Holder’s expense, in lieu of the lost,
stolen, destroyed or mutilated instrument, provided that Holder indemnifies the
Company for any losses incurred by the Company with respect to this Note.
 
14.           Amendment. Except as expressly provided herein, neither this Note
nor any term hereof may be amended, waived, discharged or terminated other than
by a written instrument referencing this Note and signed by the Company and
Holder.
 
15.           Governing Law. This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the laws of the United States of America and the State of California, without
application of conflicts of law principles.
 
IN WITNESS WHEREOF, the Company has executed and delivered this Note as of the
day and year and at the place first above written.
 
 



 
SARA CREEK GOLD CORP.
             
By:
/s/ Darren Katic    
Darren Katic, President

 
 
-5-

--------------------------------------------------------------------------------